Citation Nr: 1504107	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-21 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the appeal period, the medical evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD) was manifested by social withdrawal, mood swings, periodic flashbacks and nightmares, intermittent suicidal ideation, anxiety, depression, irritability, sleep disturbance, short term memory impairment, difficulty adapting to stressful circumstances, and occasional, minor auditory hallucinations, that results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; total occupational and social impairment has not been shown.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's claim of entitlement to initial increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records and VA outpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations and opinions in January 2011, October 2011, January 2012, and September 2014 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the September 2014 VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of Veteran's service-connected psychiatric disability during the appeal period.  Id.

The Veteran's claim was previously before the Board in July 2014 and remanded for additional evidentiary development, to include obtaining any outstanding VA treatment records as well as affording the Veteran a VA examination.  Additional VA outpatient treatment records were added to the record dated through November 2014.  In addition, the Veteran had a VA examination in September 2014 in conjunction with his initial rating claim for PTSD.  Based on the foregoing discussion, the Board finds substantial compliance with the July 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, the Veteran initially filed a claim for entitlement to service connection for PTSD in August 2010.  In a January 2012 rating decision, service connection for PTSD was granted and an initial 10 percent rating was assigned, effective August 31, 2010.  The Veteran filed a timely notice of disagreement to the initial 10 percent evaluation assigned for his PTSD in June 2012.  After a statement of the case was issued in August 2013, the Veteran continued to disagree with the assigned 10 percent evaluation for his service-connected psychiatric disability and filed a substantive appeal to the Board that same month.  In July 2014, the Board remanded this matter for additional development.  In a December 2014 rating decision, the RO assigned a 50 percent evaluation for the Veteran's service-connected PTSD, effective from the date of his service connection claim, August 31, 2010.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent disability rating is warranted if there is total occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 71 to 80 is defined as transient symptoms, if present at all, and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.  Id.

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  Evidence of record shows that the Veteran had a history of sarcoidosis, seizure disorder, and craniotomy with resection of benign intracranial tumor.  The Board is cognizant that a January 2011 VA examiner simply diagnosed the Veteran with a mood disorder.  Due to the muddled nature of that examiner's findings, the Board will attribute all the Veteran's psychiatric symptoms noted in the January 2011 VA examination report to his now, service-connected PTSD disability.  However, a September 2014 VA examiner later listed two separate psychiatric diagnoses, PTSD and unspecified mild neurocognitive disorder.  The examiner clearly indicated that the Veteran's mild neurocognitive disorder symptomatology could be separated from his PTSD symptomatology.  Based on the foregoing, the Board cites to the September 2014 VA examiner's findings that it was medically possible to separate the symptoms attributable to and effects associated with service-connected and nonservice-connected psychiatric diagnoses for this Veteran and will rate the Veteran's service-connected PTSD accordingly.  

In written statements of record, as well as during his May 2014 Board hearing, the Veteran reported increased PTSD symptomatology, including impairment in multiple family relationships and suicidal ideation.  In a December 2014 statement from the Veteran's representative, the Veteran was noted to complain of an intermittent inability to perform at devotees, as well as continued, auditory hallucinations.

In a January 2011 VA examination report, the Veteran was noted to have never received any psychiatric treatment, medications, or counseling.  The examiner commented on a review of the record, noting the Veteran's history of depression related to a lower back disorder, and a seizure disorder related to brain tumor, with removal of tumor in March 2008.  The Veteran complained of weekly, moderate depression related to loss of employment and intrusive thoughts of combat experiences.  He discussed being charged with driving under the influence, and losing his driver's license and job.  He reported an employment history as a janitor, porter, banquet manager, dispatcher, and trucker driver.  He indicated that he was married, had a poor relationship with his wife, had few friends, attended church, read the Bible, and had frequent episodes of unemployment.  Mental status findings were noted as oriented; unimpaired thought processes; no impairment with the ability to maintain minimal hygiene and other activities of daily living; sleep impairment, with nightmares; complaints of short term memory deficits; rapid and pressured speech; mild depression and anxiety, with occasional intrusive thoughts regarding warzone experiences; and vague and nonspecific verbal descriptions of memories and experiences.  It was noted that he had no delusions/hallucinations, obsessive behaviors, panic attacks, suicidal ideation, or homicidal ideation.  

The examiner found that the Veteran did not meet DSM-IV criteria for PTSD but diagnosed a mood disorder related to his medical condition (brain tumor), assigning a GAF score of 50.  After noting that there was reduced reliability and productivity due to PTSD signs and symptoms, the examiner again highlighted that the Veteran did not meet the diagnostic criteria for PTSD, but rather a mood disorder related to medical condition, which was affective of reduced reliability and productivity of the Veteran's functioning with symptoms like sleep disturbance, occasional intrusive thoughts, occasional nightmares, and mild depression.

An August 2011 VA mental health outpatient note reflected a diagnosis of PTSD, with an assigned GAF score of 45.  The Veteran complained of severe, chronic depression, anxiety, anger, irritability, labile mood swings, periodic flashbacks and nightmares, hypervigilance, survivor guilt, and social withdrawal resulting from his traumatic experiences during service.  Mental status examination findings were listed as oriented, normal thoughts, and normal memory.  There was no evidence of hallucinations, delusions, suicidal/homicidal ideation, manipulation, or malingering.  The examiner indicated that due to the nature, severity, and chronicity of the Veteran's PTSD, it would have a significant and deleterious effect upon his ability to maintain full-time gainful employment, as well as his ability to sustain effective social relationships.

In an October 2011 VA examination report, the examiner listed a diagnosis of PTSD, with an assigned GAF score of 75.  It was noted that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as:  a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he working in security and does not speak to his wife.  He indicated that he "gets along well" with his parents and other siblings, but he does not see them much because of the distance.  The examiner noted that PTSD symptoms described by the Veteran did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Mental status findings were listed as dressed appropriately; alert, coherent, oriented, cooperative, and friendly; maintained good eye contact; euthymic mood with full and appropriate affect; spontaneous, relevant and goal directed thought process; no evidence of hallucinations, delusions, suicidal ideation, or homicidal ideation; memory impairment; and adequate insight and judgment.  

In a January 2012 VA addendum opinion, the same examiner acknowledged that the Veteran reported multiple PTSD symptoms to a VA psychologist in the August 2011 VA treatment record discussed above but did not repeat all of those symptoms to during his October 2011 VA examination.  It was noted that the October 2011 VA medical opinion remained unchanged and the diagnosis of PTSD was continued.

An April 2012 VA mental health outpatient note reflected a diagnosis of PTSD, with an assigned GAF score of 45.  The examiner noted that the findings in the October 2011 VA examination report, with the January 2012 addendum opinion, were at best explained by the cursory and time-limited format of the VA PTSD examination, as well as the examiner's inability to establish a clinical rapport with the Veteran, as opposed to the greater depth and clinical rapport established during the outpatient psychotherapy sessions by the examiner with the Veteran.  Additional VA treatment records dated from 2012 to 2014 showed a history of PTSD and a negative screen for depression in April 2014.

In a September 2014 VA examination report, the examiner diagnosed PTSD and an unspecified mild neurocognitive disorder.  It was noted that the Veteran reported cognitive changes following his brain tumor surgery in 2007.  The Veteran was noted to demonstrate perseveration and concreteness of thought and speech during the examination, but performed so poorly on mental status screening tasks that it was not clear that he was fully cooperative.  However, the examiner highlighted that the Veteran's reported ability to attend appointments, manage his health care, maintain employment, and generally function independently seemed inconsistent with the results of mental status screening.  Symptoms of PTSD were listed as intrusive memories and nightmares of traumatic events, avoidance of trauma reminders, hypervigilance, sleep disturbance, irritability, impaired concentration, and associated depressive features.  Symptoms of unspecified mild neurocognitive disorder were listed as mild perseveration, mildly concrete thinking, and possible disturbances in memory and concentration.

The examiner indicated that the level of occupational and social impairment with regards to all mental diagnoses approximated occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that impairment from the unspecified mild neurocognitive disorder was limited to concreteness of thought and mild perseveration.  It was again reported that there were other cognitive changes, but these were difficult to assess due to questionable cooperation at times during the evaluation.  The examiner specified that all other impairment should be attributed to PTSD.

The Veteran reported that he lived alone, worked as a security guard, only maintained contact with his mother, had no children, and was married for approximately 13 years until his wife left him earlier that year, presumably due to his irritability and anger.  He indicated that he was independent, regular with self-care, managed taking nine medications faithfully, had lost interest in cooking, cleaned his apartment as needed, and shopped independently, with interference from forgetfulness.  His leisure activities at home were reported as reading the Bible, listening to religious music, watching movies, and caring for a pet dog.  The Veteran reported that he spent most of his free time at home, leaving home to attend medical appointments and to go to religious services.  He commented that he was currently employed as a security guard with his current employer for the last two years.  He complained of conflicts with coworkers, but did not report having been disciplined because of these conflicts.  He reported having been fired from a prior security officer job because of conflicts at work in 2010.

At the examination, the Veteran reported ongoing PTSD symptoms that included intrusive memories that occurred approximately every other day; nightmares that occurred on exposure to triggers; vague complaints of flashback-like episodes, but without a clear account; avoidance of trauma reminders, including Middle Eastern people, loud noises, and watching movies about war; hypervigilant behaviors, such as keeping a dog in his home to alert him to intruders and avoiding crowded or noisy situations; sleep disturbance; irritability that causes him to isolate himself or to argue; violent thoughts, but without intention of acting on the thoughts and never had acted on them; vague complaints of difficulty concentrating and remembering, stating that he forgets conversations and requests, and loses his train of thought easily; had no friends and had lost touch with many family members; complaints of depressive symptoms; history of a single suicide attempt that occurred about two years ago in response to an argument with his wife; denial of recent suicidal thoughts or plans, and stated that concern for his future would deter self-harm; and occasional, minor auditory hallucinations consisting of hearing an incomprehensible voice. 

The examiner noted that symptoms that actively applied to the Veteran's diagnoses included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Mental status evaluation findings included mild concreteness and perseveration of thought; groomed, with an unremarkable appearance; appropriate posture and eye contact, with mobile facial expression; well oriented; mildly dysphoric mood and affect; fluent speech; fair long term memory; poor short-term memory; and poor concentration.  The examiner noted that given the level of daily functioning that the Veteran reported, it was not clear that his performance on the simple mental status screening tasks was a valid indicator of his cognitive functioning.  The examiner highlighted that an individual with such impairment would be expected to report much more difficulty with daily activities than the Veteran reported.  The examiner concluded that with the adoption of DSM-V in 2013, the multiaxial system, including GAF score, was no longer used and was not considered the current standard of care.

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the severity of occupational and social impairment contemplated for a 70 percent rating during the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Collectively, the evidence reflects that during the appeal period, the Veteran's PTSD was manifested by social withdrawal, mood swings, periodic flashbacks and nightmares, intermittent suicidal ideation, anxiety, depression, irritability, sleep disturbance, short term memory impairment, difficulty adapting to stressful circumstances, and occasional, minor auditory hallucinations, that results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

At no point during the appeal period did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 70 percent.  As noted above, a 100 percent rating requires total social and occupational impairment; however, the Board finds that this level of occupational and social impairment has not been shown during the appeal period.  While the Veteran complained of social withdrawal, depression, irritability, short term memory impairment, occasional auditory hallucinations, and intermittent suicidal ideation during the appeal period due to PTSD, he maintained a familial relationship with his mother, attended church regularly, cared for a pet, and maintained full time employment, as well as exhibited intact judgment and insight.  The Board further points out that the assigned GAF scores ranging from of 45 to 75 during the appeal period are indicative of slight to serious symptomatology and slight to serious but not total impairment in social and occupational functioning due to service-connected PTSD. 

Based on the foregoing discussion, the Board finds that there is no basis for assignment of an evaluation in excess of 70 percent for the Veteran's service-connected PTSD during the entire appeal period.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected psychiatric disability varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's statements are competent evidence to report his psychiatric symptoms because this requires only personal knowledge as it comes to him through his senses.  Indeed, the medical examiners considered the Veteran's statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any additional, increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating psychiatric disorders.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, the medical evidence of record shows that the Veteran's PTSD was manifested by chronic sleep impairment, irritability, memory impairment, depression, nightmares, occasional auditory hallucinations, suicidal ideation, difficulty in adapting to stressful circumstances, and social isolation, that resulted in occupational and social impairment, with deficiencies in most areas.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 70 percent disability rating.  A higher 100 percent rating is provided for by the regulations for certain manifestations of PTSD, but the medical evidence for the appeal period demonstrates that those manifestations are not present.  The criteria for the assigned 70 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board has further considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  However, evidence of record clearly showed that the Veteran has been employed full time as a security guard and has not made additional assertions of an inability to be gainfully employed due to his service-connected PTSD.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the assignment of an initial evaluation in excess of 70 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 70 percent for PTSD, but no more, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


